COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00123-CR


WILLIAM DAVIS WRIGHT                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                          STATE

                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                      TRIAL COURT NO. 67416-F

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      In July 2017, the trial court signed a judgment reciting that a jury had found

appellant William Davis Wright guilty of driving while intoxicated. The judgment

stated that the court had assessed punishment of 270 days’ confinement but had

suspended the sentence’s imposition while placing Wright on probation for two




      1
      See Tex. R. App. P. 47.4.
years. Wright timely filed a motion for new trial in August 2017 and timely filed a

notice of appeal in September 2017. See Tex. R. App. P. 21.4(a), 26.2(a)(2).

        We did not receive the notice of appeal from the county clerk until March

2018.    After we received the notice of appeal, the county clerk and the trial

court’s court reporter each informed us that Wright had not requested or

arranged to pay for the preparation of a record.

        Accordingly, we sent Wright a letter informing him that he had not arranged

for the preparation of the record and that we would dismiss his appeal unless he

did so by June 25, 2018. See Tex. R. App. P. 44.3. He has not responded to

our letter and has not arranged for the preparation of the record. Therefore, we

dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 43.2(f);

Sutherland v. State, 132 S.W.3d 510, 512 (Tex. App.—Houston [1st Dist.] 2004,

no pet.).



                                                   /s/ Wade Birdwell
                                                   WADE BIRDWELL
                                                   JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2018




                                         2